Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Samuel Borodach  per email communication on 04/06/2021 following a telephone interview on 04/06/2021. The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 01/08/2021).
Claim Amendments:
Claim 16. The non-transitory computer readable storage medium according to claim 14, wherein that the at least one first HARQ status feedback information has been detected form the at least one [[fisrt]] first UE, comprises: 
at least one first HARQ status feedback information has been detected on at least one HARQ resource in the uplink subframe, wherein the at least one uplink resource is different from a HARQ resource, and the HARQ resource is a physical layer resource carrying the at least one first HARQ status feedback information.  
Reasons for Allowance
Claims 1, 3-7, 9-12, 14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
A method, comprising: 
detecting, by a base station from at least one user equipment (UE) in an uplink subframe on an unlicensed carrier, at least one hybrid automatic repeat request (HARQ) status feedback information corresponding to downlink data transmission, wherein the at least one UE is scheduled for the downlink data transmission, and the downlink data transmission is in a reference subframe; and 
determining, by the base station, a contention window size (CWS) in clear channel assessment (CCA) for next downlink data transmission based on at least one first HARQ status feedback information from at least one first UE without considering any second HARQ status feedback information corresponding to at least one second UE, 
wherein the at least one first HARQ status feedback information from the at least one first UE has been detected, none of the second HARQ status feedback information from the at least one second UE has been detected , the at least one UE includes the at least one first UE and the at least one second UE, and the at least one first UE and the at least one second UE are separate UEs.  
Note that the closest prior art Um et al. (US 20180175975, henceforth “Um1”) discloses an operating method of a communication node in a network supporting licensed and unlicensed bands. An operation method of a base station comprises the steps of: transmitting a PDSCH to a UE in an unlicensed band; receiving an HARQ response to the PDSCH from the UE; and determining a size of a CW on the basis of a proportion of NACKs in HARQ responses. In particular, Um1 fails to disclose or render obvious “the at least one first HARQ status feedback information from the at least one first UE has been detected, none of the second HARQ status feedback information from the at least one second UE has been detected , the at least one UE includes the at least one first UE and the at least one second UE, and the at least one first UE and the at least one second UE are separate UEs”. 
Note that the second closest prior art Um et al. (US 20180092128, henceforth “Um2”) discloses a method for transmitting uplink data in a spectrum sharing wireless communication system wherein, in order to enhance uplink transmission efficiency in an LTE-U service, clear channel assessment (CCA) is performed on a user terminal so as to consider the hidden node problem, and channel occupation based on an uplink signal of another terminal is considered, wherein applied are: a method for generating and transmitting a random backoff counter value at a base station so that all terminals can equally use a channel connection parameter needed for transmitting an uplink subframe in an unlicensed band; and a downlink controlling method for scheduling an uplink multi-subframe. In particular, Um2 fails to disclose or render obvious the same limitations (above) Um1 fails.
 	Regarding claims 7 and 14, the claims contain similar features as recited in claim 1,
thus is allowed for the same reason as stated above.
Regarding claims 3-6, 9-12 and 16-19, these claims depend from claim 1, 7 and  14 respectively, thus are allowed for the same reason stated above for claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Andrew Lai can be reached on 571-272-9741. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411